DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Francis Ng-Cheng-Hin on 1/26/21. 


12. (Currently Amended) A method of analyzing ions using an ion processing device, comprising: 
	receiving precursor cations generated by an ion source of the ion processing device through a proximal inlet end of the ion processing device; 
	introducing electrons into an interaction region of said ion processing device such that the electrons interact with precursor cations within said interaction region to form product ions via electron capture dissociation, and applying an extraction electric field such that said product ions are preferentially removed from the interaction region upon formation[[,]] and unreacted precursor cations are not removed from the interaction region; 
	receiving reagent anions generated by a charged species source of the ion processing device through the proximal inlet end of the ion processing device; and 
	applying an electric field to interact[[ing]] said product ions with said reagent anions so as to concentrate the product ions at a lower charge state;
	wherein the ion processing device comprises: 
		a first set of electrodes at least a first segment of which is arranged in a quadrupole orientation about a first central axis, wherein said first segment of the first set of electrodes extends axially along said first central axis from the proximal inlet end to a distal end so as to define a first portion of a first pathway extending along said first central axis; 
		a second set of electrodes at least a first segment of which is arranged in a quadrupole orientation about the first central axis so as to define a second portion of the first pathway, wherein said first segment of the second set of electrodes extends axially along said first central axis from a proximal end to a distal outlet end, the proximal end of the second set of electrodes being spaced apart from the distal end of the first set of electrodes such that a transverse pathway extends between the proximal end of the second set of electrodes and the distal end of the first set of electrodes, said transverse pathway extending from a first axial end to a second axial end along a second central axis substantially orthogonal to the first central axis and intersecting with the first pathway at an intersection region, wherein said transverse pathway defines said interaction region, 
	wherein receiving precursor cations in the ion processing device further comprises trapping said precursor cations within said second portion of the first pathway, and 
	wherein introducing electrons into the interaction region of said ion processing device comprises transmitting said electrons along said transverse pathway toward said intersection region..

15. (cancelled)

16. (Currently Amended) The method of claim [[15]]12, further comprising applying an auxiliary AC signal to the second set of electrodes so as to selectively drive precursor cations trapped within the second portion of the first pathway into the interaction region as electrons are being introduced therein, wherein the product ions are trapped in the second portion of the first pathway upon formation of the product ions.

17. (Currently Amended) The method of claim [[15]]12, further comprising trapping said reagent anions in said first portion of the first pathway while interacting said precursor cations with the electrons in the interaction region of the ion processing device.


Allowable Subject Matter
	Claims 1-14, 16-20 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the system for analyzing ions comprising the use of the first and second sets of electrode defining the structure of the first and transverse pathways claimed, using the opposite polarity reagent and precursor in combination with the electron beam claimed, in combination with the use of the system to provide ECD, to generate an extraction electric field in at least the second portion of the first pathway such that product ions are preferentially removed from the intersection region upon formation and unreacted precursor cations are not removed from the intersection region, and charge reduction via the reagent ions; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claim(s) 13-14, 18-20, previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 13-14, 18-20 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 12 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 2-11, 13-14, 16-20, which depend from claim 1 or 12, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881